PER CURIAM.
At issue here is the validity of Section 804.311 of the Jacksonville City Ordinance Code requiring a $1,000.00 occupational license fee for fortune tellers, clairvoyants, astrologists, etc. The trial court found that the ordinance, asserted by the city to be solely a revenue raising device, was *133. . unreasonable and thus illegal and void . . We agree that the ordinance is not valid as a revenue raising device and affirm the trial court’s judgment. We do not in this opinion consider the power of the city to control this type of activity through regulatory ordinances.
AFFIRMED.
SMITH, Acting C. J., and MELVIN and BOOTH, JJ., concur.